DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 20 recite the limitation "the parameter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-8, 10, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (US# 2019/0261379 hereinafter referred to as Yerramalli) in view of Kang et al. (US# 2020/0015228 hereinafter referred to as Kang).

	RE Claim 1, Yerramalli discloses a method comprising: 
	receiving, by a wireless device from a base station, one or more messages comprising configuration parameters of a cell, wherein the configuration parameters See Yerramalli [0045], [0094] – base station sending indication to UEs which UEs are configured to contend for communication during which slots/group of slots); 
	receiving a medium access control control element comprising a parameter (See Yerramalli [0025] – base station sending MAC CE); 
	receiving a downlink control information indicating an uplink grant for one or more uplink slots of the slot group (See Yerramalli [0093] – UE receiving DCI indicating uplink grant of which slot/s the UE is scheduled for); 
	performing a listen before talk (LBT) procedure based on the uplink grant (See Yerramalli [0094], [0117] – UE performing LBT procedure during scheduled time slots); and 
	transmitting, in response to the LBT procedure indicating a clear channel, one or more transport blocks on the one or more uplink slots of the slot group (See Yerramalli [0094], [0117] – UE performing LBT procedure which will transmit on one or more blocks if the channel is clear (otherwise will perform back-off procedure)).
	Yerramalli does not specifically disclose the MAC CE indicating a slot group of the plurality of slot groups.
	However, Kang teaches of the MAC CE indicating a slot group of the plurality of slot groups (See Kang [0341], [0344] – MAC CE indicating a resource (slot) group and that the UE should select the resource based on the indicated resource group).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless configuration system, as See Kang Technical Problem, Technical Solution).

	RE Claim 7, Yerramalli, modified by Kang, discloses a method, as set forth in claim 1 above, wherein the parameter indicates a selection of the slot group (See Kang [0341], [0344] – MAC CE indicating a resource (slot) group (slot index) and that the UE should select the resource based on the indicated resource group).

	RE Claim 8, Yerramalli, modified by Kang, discloses a method, as set forth in claim 7 above, wherein the slot group comprises a plurality of mini-slots (See Yerramalli [0072]).

	RE Claim 10, Yerramalli, modified by Kang, discloses a method, as set forth in claim 7 above, wherein the transmitting the one or more transport blocks is via one or more slots of the slot group (See Yerramalli [0045], [0094] – transmitting blocks over one or more slots).

	RE Claim 15, Yerramalli, modified by Kang, discloses a method, as set forth in claim 1 above, wherein the uplink grant schedules one or more uplink slots (See Yerramalli [0093] – UE receiving DCI indicating uplink grant of which slot/s the UE is scheduled for).

Claim 20, Yerramalli, modified by Kang, discloses a method, as set forth in claim 1 above, wherein the parameter comprises an index of the slot group of the plurality of slot groups (See Kang [0341], [0344] – MAC CE indicating a resource (slot) group (slot index) and that the UE should select the resource based on the indicated resource group).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (US# 2019/0261379 hereinafter referred to as Yerramalli) in view of Kang et al. (US# 2020/0015228 hereinafter referred to as Kang) and Xiong et al. (US# 2020/0022175 hereinafter referred to as Xiong).

	RE Claim 2, Yerramalli, modified by Kang, discloses a method, as set forth in claim 1 above. Yerramalli, modified by Kang, does not specifically disclose wherein each of the plurality of slot groups comprises a same number of uplink slots.
	However, Xiong teaches of wherein each of the plurality of slot groups comprises a same number of uplink slots (See Xiong FIG 11; [0116] – slot groups with same number of slots per group).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless configuration system, as disclosed in Yerramalli, modified by Kang, wherein each of the plurality of slot groups comprises a same number of uplink slots, as taught in Xiong. One is motivated as such in order to improve interference avoidance (See Xiong Background).

Claims 3-4, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (US# 2019/0261379 hereinafter referred to as Yerramalli) in view of Kang et al. (US# 2020/0015228 hereinafter referred to as Kang) and Lee et al. (US# 2018/0198664 hereinafter referred to as Lee).

	RE Claim 3, Yerramalli, modified by Kang, discloses a method, as set forth in claim 1 above. Yerramalli, modified by Kang, does not specifically disclose wherein each of the plurality of slot groups comprises: 
	a plurality of non-contiguous uplink slots; or 
	a plurality of contiguous uplink slots.
	However, Lee teaches of wherein each of the plurality of slot groups comprises: 
	a plurality of non-contiguous uplink slots (See Lee FIG 7; [0067] – either a plurality of contiguous or non-contiguous slots); or 
	a plurality of contiguous uplink slots (See Lee FIG 7; [0067] – either a plurality of contiguous or non-contiguous slots).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless configuration system, as disclosed in Yerramalli, modified by Kang, wherein each of the plurality of slot groups comprises: 
	a plurality of non-contiguous uplink slots; or 
	a plurality of contiguous uplink slots, as taught in Lee. One is motivated as such in order to improve communication quality and reliability (See Lee [0024], [0039]).

Claim 4, Yerramalli, modified by Kang and Lee, discloses a method, as set forth in claim 3 above, wherein two or more of the plurality of non-contiguous uplink slots are contiguous uplink slots in a time domain (See Lee FIG 7; [0067] - non-contiguous slots selected from the group of slots 710, 712, 714, 716, non-contiguous slots selected from the group of slots 726, 728, 730, 732, etc.).

	RE Claim 16, Yerramalli, modified by Kang, discloses a method, as set forth in claim 15 above. Yerramalli, modified by Kang, does not specifically disclose wherein the scheduling of the one or more uplink slots comprises scheduling one or more contiguous uplink slots.
	However, Lee teaches of wherein the scheduling of the one or more uplink slots comprises scheduling one or more contiguous uplink slots (See Lee FIG 7; [0067] – either a plurality of contiguous or non-contiguous slots).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless configuration system, as disclosed in Yerramalli, modified by Kang, wherein the scheduling of the one or more uplink slots comprises scheduling one or more contiguous uplink slots, as taught in Lee. One is motivated as such in order to improve communication quality and reliability (See Lee [0024], [0039]).

	RE Claim 17, Yerramalli, modified by Kang, discloses a method, as set forth in claim 15 above. Yerramalli, modified by Kang, does not specifically disclose wherein the 
	However, Lee teaches of wherein the scheduling of the one or more uplink slots comprises scheduling one or more non-contiguous uplink slots (See Lee FIG 7; [0067] – either a plurality of contiguous or non-contiguous slots).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless configuration system, as disclosed in Yerramalli, modified by Kang, wherein the scheduling of the one or more uplink slots comprises scheduling one or more non-contiguous uplink slots, as taught in Lee. One is motivated as such in order to improve communication quality and reliability (See Lee [0024], [0039]).

	RE Claim 18, Yerramalli, modified by Kang and Lee, discloses a method, as set forth in claim 17 above, wherein the one or more non-contiguous uplink slots comprise two or more contiguous uplink slots (See Lee FIG 7; [0067] - non-contiguous slots selected from the group of slots 710, 712, 714, 716, non-contiguous slots selected from the group of slots 726, 728, 730, 732, etc.).

Claims 5-6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (US# 2019/0261379 hereinafter referred to as Yerramalli) in view of Kang et al. (US# 2020/0015228 hereinafter referred to as Kang) and Hwang et al. (US# 2020/0213984 hereinafter referred to as Hwang).

RE Claim 5, Yerramalli, modified by Kang, discloses a method, as set forth in claim 1 above. Yerramalli, modified by Kang, does not specifically disclose wherein the one or more messages further comprise a scheduling granularity indicator indicating a scheduling granularity for the uplink grant.
	However, Hwang teaches of wherein the one or more messages further comprise a scheduling granularity indicator indicating a scheduling granularity for the uplink grant (See Hwang [0094]-[0095] – indicating type and number of slots being scheduled).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless configuration system, as disclosed in Yerramalli, modified by Kang, wherein the one or more messages further comprise a scheduling granularity indicator indicating a scheduling granularity for the uplink grant, as taught in Hwang. One is motivated as such in order to efficiently indicate resource for utilization (See Hwang [0021]-[0022]).

	RE Claim 6, Yerramalli, modified by Kang and Hwang, discloses a method, as set forth in claim 5 above, wherein the scheduling granularity for the uplink grant indicates a granularity of a number of uplink slots scheduled by the uplink grant (See Hwang [0094]-[0095] – indicating type and number of slots being scheduled).

	RE Claim 19, Yerramalli, modified by Kang, discloses a method, as set forth in claim 1 above. Yerramalli, modified by Kang, does not specifically disclose wherein the transmitting the one or more transport blocks is via a physical uplink shared channel.
See Hwang [0046] – PUSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless configuration system, as disclosed in Yerramalli, modified by Kang, wherein the transmitting the one or more transport blocks is via a physical uplink shared channel, as taught in Hwang. One is motivated as such in order to efficiently indicate resource for utilization (See Hwang [0021]-[0022]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (US# 2019/0261379 hereinafter referred to as Yerramalli) in view of Kang et al. (US# 2020/0015228 hereinafter referred to as Kang) and Zhang et al. (US# 2019/0349242 hereinafter referred to as Zhang).

	RE Claim 9, Yerramalli, modified by Kang, discloses a method, as set forth in claim 8 above. Yerramalli, modified by Kang, does not specifically disclose wherein the plurality of mini-slots comprise different slot formats.
	However, Zhang teaches of wherein the plurality of mini-slots comprise different slot formats (See Zhang [0106], [0137] – different mini-slot groups having different mini-slot formats).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless configuration system, as disclosed in Yerramalli, modified by Kang, wherein the plurality of mini-slots comprise See Zhang Background; Summary).

Claims 11-14 is rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (US# 2019/0261379 hereinafter referred to as Yerramalli) in view of Kang et al. (US# 2020/0015228 hereinafter referred to as Kang) and Salem et al. (US# 2019/0075581 hereinafter referred to as Salem).

	RE Claim 11, Yerramalli, modified by Kang, discloses a method, as set forth in claim 1 above. Yerramalli, modified by Kang, does not specifically disclose wherein the LBT procedure is performed with an LBT category indicated by the uplink grant.
	However, Salem teaches of wherein the LBT procedure is performed with an LBT category indicated by the uplink grant (See Salem [0143] – uplink grant indicating LBT category).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless configuration system, as disclosed in Yerramalli, modified by Kang, wherein the LBT procedure is performed with an LBT category indicated by the uplink grant, as taught in Salem. One is motivated as such in order to provide efficient and fair grant-free uplink transmissions (See Salem Background; Summary).

Claim 12, Yerramalli, modified by Kang and Salem, discloses a method, as set forth in claim 11 above, wherein the LBT category comprises: an LBT category 4; or an LBT category 2 (See Salem [0138] – LBT category 2 or 4).
 
	RE Claim 13, Yerramalli, modified by Kang and Salem, discloses a method, as set forth in claim 12 above, wherein the LBT category 4 comprises an LBT procedure with a random back off (See Salem [0138] – LBT category 4 with random back off). 

	RE Claim 14, Yerramalli, modified by Kang and Salem, discloses a method, as set forth in claim 12 above, wherein the LBT category 2 comprises a one shot LBT procedure (See Salem [0138] – LBT category 2 with one shot LBT procedure).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477